Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 1 of 17 PageID: 35




                          UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW JERSEY



______________________________

CHRISTINE LANGLEY
                                           Civil Action No. 2:21-cv-01029-KSH-CLW
                     Plaintiffs,
       v.
MORTGAGE ACCESS CORP.                      ANSWER OF DEFENDANTS MORTGAGE
d/b/a WEICHERT FINANCIAL                   ACCESS CORP. d/b/a WEICHERT
SERVICES, DOVENMUEHLE                      FINANCIAL SERVICES & DOVENMUEHLE
MORTGAGE, INC. JOHN DOES                   MORTGAGE, INC.
I-X

                  Defendants
_____________________________



       Defendants Mortgage Access Corp. d/b/a Weichert Financial Services and Dovenmuehle

Mortgage, Inc. (“Answering Defendants”) respond to the Plaintiff’s Complaint as follows:



                                   JURISDICTION AND VENUE

1.     Admitted as to Answering Defendants.


2.     Admitted as to Answering Defendants.



                                          PARTIES

3.     Admitted.


4.     Admitted.


5.     Admitted.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 2 of 17 PageID: 36




                                    FACTUAL ALLEGATIONS


6.      Admitted.


7.      Answering Defendant has insufficient information with which to form a belief as to the

veracity of this allegation, and Plaintiff is left to her proofs.



8.      Admitted.



9.      Denied.



10.     Admitted.



11.     Admitted.



12.     Admitted.



13.     Admitted.



14.     Denied.



15.     Denied.



16.     It is admitted that the statements are n Weichert letterhead using a Dovenmuehle address.

The balance of the allegations of this paragraph refer to written instruments which speak for
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 3 of 17 PageID: 37




themselves; to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is

denied.



17.       Admitted.



18.       Admitted.



19.       Admitted.



20.       Admitted.



21.       Admitted.



22.       Denied.



23.       Denied.



24.       The allegations of this paragraph refer to knowledge held solely by the Plaintiff, and

Answering Defendants are without sufficient information to form a belief as to the truth of these

allegations; to the extent any wrongdoing is implied as to Defendants’ conduct, these allegations

are denied.



25.       The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 4 of 17 PageID: 38




26.    Denied.



27.    Denied.



28.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



29.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



30.    Denied.



31.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



32.    It is admitted that a second letter was sent by Plaintiff. The balance of the allegations of

this paragraph are denied.



33.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



34.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



35.    Denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 5 of 17 PageID: 39




36.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



37.    Denied.



38.    It is admitted that a letter was sent to Weichert dated August 27, 2020; the balance of the

allegations of this paragraph are conclusions of law to which no responsive pleading is required.



39.    Denied.



40.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



41.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



42.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



43.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



44.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 6 of 17 PageID: 40




45.       The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



46.       The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



47.       The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



48.       The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



49.       Denied.



          I.     The allegations of this paragraph refer to written instruments which speak for

themselves; to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is

denied.



          II.    The allegations of this paragraph refer to written instruments which speak for

themselves; to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is

denied.



          III.   The allegations of this paragraph refer to knowledge held solely by the Plaintiff,

and Answering Defendants are without sufficient information to form a belief as to the truth of
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 7 of 17 PageID: 41




these allegations; to the extent any wrongdoing is implied as to Defendants’ conduct, these

allegations are denied.



        IV.     The allegations of this paragraph constitute conclusions of law, to which no

responsive pleading is required. To the extent that this paragraph alleges any improper conduct

by the Answering Defendant, such allegation is denied.



        V.      Denied.



50.     It is admitted that a representative was sent to the Subject Property to confirm occupancy.

The balance of this allegation is denied.



51.     Denied.



52.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



                                            COUNT I



53.     Defendants incorporate the responses to the prior allegations of the Complaint by

reference, as if fully set forth herein.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 8 of 17 PageID: 42




54.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



55.    Admitted.



56.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



57.    Admitted



58.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



59.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



60.    It is admitted that the address is a DMI address. The balance of the allegations of this

paragraph are denied.



61.    Admitted.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 9 of 17 PageID: 43




62.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



63.    It is admitted that correspondence was received by the Defendants. The balance of the

allegations of this paragraph constitute conclusions of law, to which no responsive pleading is

required. To the extent that this paragraph alleges any improper conduct by the Answering

Defendant, such allegation is denied.



64.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



65.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



66.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



67.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied. The

balance of the allegations of this paragraph constitute conclusions of law, to which no responsive
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 10 of 17 PageID: 44




pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



68.    Denied.



69.    Denied.



70.    Denied.



71.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



72.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



73.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



74.    Denied.



75.    Denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 11 of 17 PageID: 45




76.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



77.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



78.     Denied.



79.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



80.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



                                           COUNT II



81.     Defendants incorporate the responses to the prior allegations of the Complaint by

reference, as if fully set forth herein.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 12 of 17 PageID: 46




82.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



83.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



84.    Admitted.



85.    Admitted.



86.    Admitted.



87.    It is admitted that DMI sent monthly statements to the Plaintiff in connection with the

Subject Loan. The balance of the allegations contained in this paragraph are conclusions of law

to which no responsive pleading is required. To the extent that this paragraph alleges any

improper conduct by the Answering Defendants, such allegation is denied.



88.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 13 of 17 PageID: 47




89.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



90.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



91.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



92.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



93.    It is admitted that Defendant Dovenmuehle services loans on behalf of several

companies. The balance of this allegation is denied.



94.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



95.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



96.    The allegations of this paragraph refer to written instruments which speak for themselves;

to the extent any wrongdoing is implied as to Defendant’s conduct, this allegation is denied.



97.    Denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 14 of 17 PageID: 48




98.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



99.     The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. Further, the allegations of this paragraph refer to written instruments which

speak for themselves. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



100.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



101.    The allegations of this paragraph constitute conclusions of law, to which no responsive

pleading is required. To the extent that this paragraph alleges any improper conduct by the

Answering Defendant, such allegation is denied.



102.    Denied.



                                           COUNT III



103.    Defendants incorporate the responses to the prior allegations of the Complaint by

reference, as if fully set forth herein.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 15 of 17 PageID: 49




104.   Defendants are without sufficient knowledge or information to form a belief as to the

truth of the allegations regarding the actions of third parties. Defendants deny the balance of this

allegation.



105.   Defendants are without sufficient knowledge or information to form a belief as to the

truth of the allegation of when and/or if Plaintiff “pulled her credit reporting file” on specific

dates from specific providers. The balance of the allegations of this paragraph refer to written

instruments which speak for themselves; to the extent any wrongdoing is implied as to

Defendant’s conduct, this allegation is denied.



106.   Defendants are without sufficient knowledge or information to form a belief as to the

truth of the allegation of when and/or if Plaintiff “pulled her credit reporting file” on specific

dates from specific providers. The balance of the allegations of this paragraph refer to written

instruments which speak for themselves; to the extent any wrongdoing is implied as to

Defendant’s conduct, this allegation is denied.



107.   Defendants are without sufficient knowledge or information to form a belief as to the

truth of the allegation of when and/or if Plaintiff “pulled her credit reporting file” on specific

dates from specific providers. The balance of the allegations of this paragraph refer to written

instruments which speak for themselves; to the extent any wrongdoing is implied as to

Defendant’s conduct, this allegation is denied.



108.   Denied.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 16 of 17 PageID: 50




109.   Denied.



110.   Denied.



                               DEMAND FOR TRIAL BY JURY



111.   No responsive pleading is required.



WHEREFORE, Answering Defendants demand that the Complaint be dismissed with prejudice,

and costs be assessed against the Plaintiffs.



                                    SEPARATE DEFENSES



Having answered the allegations of the Complaint and having denied any liability whatsoever,

the Answering Defendants further deny any allegations that have not been expressly admitted,

and assert the following separate defenses:



                                     FIRST SEPARATE DEFENSE



       Plaintiffs’ Complaint fails, in whole or in part, to state a cause of action upon which relief

may be granted.
Case 2:21-cv-01029-SDW-LDW Document 8 Filed 02/26/21 Page 17 of 17 PageID: 51
